Motion for Rehearing Granted, Memorandum Opinion filed June 1, 2017,
Withdrawn, Appeal Reinstated, and Order filed August 1, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00154-CV
                                   ____________

                  LA FLECHA HOLDINGS, INC., Appellant

                                         V.

                         FIND A HOME, LLC, Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-50859

                                     ORDER

      On June 1, 2017, this court issued an opinion dismissing this appeal. On June
19, 2017, appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed June 1, 2017, is WITHDRAWN, and our judgment
of that date is VACATED. The appeal is ordered REINSTATED. The reporter’s
record is due 30 days from the date of this order.
                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.